319 F.3d 205
Julio C. ARANA, Plaintiff-Appellee,v.OCHSNER HEALTH PLAN, Defendant-Appellant.
No. 01-30922.
United States Court of Appeals, Fifth Circuit.
January 16, 2003.

George Davidson Fagan, Piper D. Griffin, Karen M. Dicke, Leake & Andersson, New Orleans, LA, for Plaintiff-Appellee.
Perry R. Staub, Jr., Michael Warren Hill, Taggart, Morton, Ogden, Staub, Rougelot & O'Brien, New Orleans, LA, for Defendant-Appellant.
Errol John King, Jr., Ashley Byrd Lowe, Juston M. O'Brien, Emily B. Grey, McGlinchey Stafford, Baton Rouge, LA, for Louisiana Managed Healthcare Ass'n, Inc., Healthcare Recoveries, Inc. and United Healthcare of Louisiana, Inc., Amici Curiae.
Appeal from the United States District Court for the Eastern District of Louisiana; Mary Ann Vial Lemmon, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion August 15, 2002, 5 Cir., 2002, 302 F.3d 462)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.